Case: 3:17-cv-00006-TMR-SLO Doc #: 157 Filed: 05/06/19 Page: 1 of 4 PAGEID #: 5099




                          IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

JOSEPH GUGLIELMO,                                 )   CASE NO. 3:17-cv-00006-TMR-SLO
                                                  )
                        Plaintiff,                )   JUDGE THOMAS M. ROSE
                                                  )   Magistrate Judge Sharon L. Ovington
        v.                                        )
                                                  )
MONTGOMERY COUNTY, OHIO and the                   )   DEFENDANTS' MOTION IN LIMINE
MONTGOMERY COUNTY BOARD OF                        )   TO EXCLUDE EVIDENCE OF
COMMISSIONERS, et al.,                            )   SUBSEQUENT REMEDIAL
                                                  )   MEASURES
                        Defendants.               )
                                                  )


        Defendants, Montgomery County, Ohio and the Montgomery County Board of

Commissioners, Phil Plummer, Matthew Snyder, Zachary Zink, Matthew Sears, David Cohn,

Brandon Ort, and Benjamin Cooper, by and through counsel, hereby move this honorable Court

for an order in limine to exclude any reference to subsequent remedial measures taken by the

Defendants.      It is anticipated that the Plaintiff will attempt to introduce evidence regarding

Defendant Snyder's voluntary demotion and departure from the jail to indicate that Defendant

Snyder was negligent or engaged in culpable conduct through the use of force on Mr. Guglielmo.

It is believed that the Plaintiff will also attempt to introduce a letter by the County

Commissioners to the Department of Justice as evidence that the jail, and by extension the

County, was negligent and knew of its negligence in allowing improper uses of force against

inmates in the Montgomery County Jail, including Mr. Guglielmo. Both pieces of evidence are

inadmissible.


LEGAL/118323604.v1
Case: 3:17-cv-00006-TMR-SLO Doc #: 157 Filed: 05/06/19 Page: 2 of 4 PAGEID #: 5100



       If Plaintiff presents evidence of Defendant Snyder's demotion or removal from the jail as

a consequence or to imply it was a consequence of the use of force on Mr. Guglielmo then it is a

subsequent remedial measure.       Evid. R. 407 incorporates the conventional doctrine which

excludes evidence of subsequent remedial measures as proof of an admission of fault. Pursuant

to Evid. R. 407, "when measures are taken that would have made an earlier injury or harm less

likely to occur, evidence of the subsequent measure is not admissible to prove: negligence;

culpable conduct; a defect in a product or its design; or a need for a warning or instruction." On

February 3, 2015, three weeks after the use of force, Defendant Snyder resigned his sergeant’s

commission and requested that he be considered for a position outside of the jail.              Any

suggestion that Defendant Snyder's departure from the jail or his demotion to deputy is

correlated to the use of force on Mr. Guglielmo would be to indicate that Defendant Snyder

engaged in culpable conduct or was otherwise negligent and would therefore be inadmissible.

       On February 7, 2017, the Montgomery County Commissioners sent a letter to the

Attorney General's Office seeking an investigation of the jail for "potential civil rights violations

and allegations of improper use of force against inmates" due to "the filing of multiple civil

rights lawsuit and complaints." Mr. Guglielmo’s original complaint in this case was filed one

month before the Commissioners requested the investigation. This letter falls squarely within the

prohibited evidence of Evid. R. 407. Although the Department of Justice has not investigated the

Montgomery County Jail, the Commissioners’ attempt to bring federal oversight into the jail to

review uses of force can only be referenced as an indication of negligence, culpable conduct or a

need for warning or instruction. Any reference to a request for a federal investigation should be

barred from evidence as a subsequent remedial measure.




                                                 2
Case: 3:17-cv-00006-TMR-SLO Doc #: 157 Filed: 05/06/19 Page: 3 of 4 PAGEID #: 5101



       For the above reasons, Defendants respectfully request that this Court bar any reference

to Defendant Snyder's voluntary demotion or departure from the jail after the use of force as

evidence that Defendant Snyder was negligent or had engaged in culpable conduct. Defendants

likewise request that this Court bar any reference to the County Commissioners' request for

federal review of the jail.   Both of these are subsequent remedial measures that are not

appropriate as evidence of wrongdoing.

                                           Respectfully submitted,

                                           MARSHALL DENNEHEY WARNER
                                           COLEMAN & GOGGIN

                                           By:    /s/ Jillian L. Dinehart
                                           KEITH HANSBROUGH (0072671)
                                           JILLIAN L. DINEHART (0086993)
                                           127 Public Square, Suite 3510
                                           Cleveland, Ohio 44114
                                           Phone: (216) 912-3809
                                           Fax: (216) 344-9006
                                           Email: kkhansbrough@mdwcg.com
                                                  jldinehart@mdwcg.com
                                           Counsel for Defendants, Montgomery County, Ohio
                                           and the Montgomery County Board of
                                           Commissioners, Phil Plummer, Matthew Snyder,
                                           Zachary Zink, Matthew Sears, David Cohn,
                                           Brandon Ort, and Benjamin Cooper




                                              3
Case: 3:17-cv-00006-TMR-SLO Doc #: 157 Filed: 05/06/19 Page: 4 of 4 PAGEID #: 5102



                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGGIN

                                               By:    /s/ Jillian L. Dinehart
                                               JILLIAN L. DINEHART (0086993)
                                               Counsel for Defendants, Montgomery County, Ohio
                                               and the Montgomery County Board of
                                               Commissioners, Phil Plummer, Matthew Snyder,
                                               Zachary Zink, Matthew Sears, David Cohn,
                                               Brandon Ort, and Benjamin Cooper




                                                  4
